DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious
improvement over the invention published in US 2018/0175268.  The improvement
comprises: an intrinsic region of the first semiconductor material located between the
second semiconductor material and the first semiconductor material in the second
region; and a highly doped portion of semiconductor material having a dopant density of
at least 5x1018 cm -3 located between the second semiconductor material and the
intrinsic region of the first semiconductor material.
	In re claim 14, the current invention is deemed to be directed to a nonobvious
improvement over the invention published in US 2010/0164062.  The improvement comprises: the second semiconductor material having a different base elemental
composition than the first semiconductor material; filling the cavity with an electrically-
insulating material; planarizing the electrically-insulating material; and removing a
portion of a backside of the wafer to form a substrate, wherein the electrically-insulating
material extends through the substrate. 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 11, 2021



/HSIEN MING LEE/